
	
		II
		111th CONGRESS
		2d Session
		S. 3341
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Cardin (for himself,
			 Ms. Collins, Mr. Akaka, Mr.
			 Rockefeller, Ms. Mikulski,
			 Mr. Bingaman, Mr. Johnson, Mr.
			 Kaufman, Mr. Kerry,
			 Ms. Landrieu, Ms. Stabenow, and Mr.
			 Warner) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to extend
		  eligibility for coverage under the Federal Employees Health Benefits Program
		  with respect to certain adult dependents of Federal employees and annuitants,
		  in conformance with amendments made by the Patient Protection and Affordable
		  Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 FEHBP Dependent Coverage Extension
			 Act.
		2.Extension of dependent
			 coverage under FEHBP
			(a)Provisions
			 relating to ageChapter 89 of
			 title 5, United States Code, is amended—
				(1)in section
			 8901(5)—
					(A)in the matter
			 before subparagraph (A), by striking 22 years of age and
			 inserting 26 years of age; and
					(B)in the matter
			 after subparagraph (B), by striking age 22 and inserting
			 age 26; and
					(2)in section
			 8905(c)(2)(B)—
					(A)in clause (i), by
			 striking 22 years of age and inserting 26 years of
			 age; and
					(B)in clause (ii), by
			 striking age 22 and inserting age 26.
					(b)Provisions
			 relating to marital statusChapter 89 of title 5, United States
			 Code, is further amended—
				(1)in section 8901(5)
			 and subsections (b)(2)(A), (c)(2)(B), (e)(1)(B), and (e)(2)(A) of section
			 8905a, by striking an unmarried dependent each place it appears
			 and inserting a dependent; and
				(2)in section
			 8905(c)(2)(B), by striking unmarried dependent and inserting
			 dependent.
				(c)Effective
			 dateThe amendments made by
			 this section shall become effective as if included in the enactment of section
			 1001 of the Patient Protection and Affordable Care Act (Public Law 111–148),
			 except that the Director of the Office of Personnel Management may implement
			 such amendments for such periods before the effective date otherwise provided
			 in section 1004(a) of such Act as the Director may specify.
			
